Citation Nr: 1634682	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a sciatic nerve impairment manifested by left lower extremity weakness, claimed as unknown neurological disorder.

2.  Entitlement to service connection for residuals of a nasal fracture.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for residuals of Bell's palsy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977, and National Guard service from September 17, 1977 through September 30, 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, but issued by the RO in Atlanta, Georgia.  These matters were previously remanded by the Board in December 2014.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2014.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for sciatic nerve impairment manifested by left lower extremity pain and weakness, claimed as unknown neurological disorder; service connection for a right elbow disability; and service connection for residuals of Bell's palsy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has residuals of a nasal fracture that were caused by or incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a nasal fracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The term "active military naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  


To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserts that he broke his nose during basic training in October 1974 when a fellow service member struck him.  He states that he went to sick call the next day, but he was not treated because he was two days away from graduation and was able to breathe.  An August 1977 examination indicated a normal nose.  A report of medical history is not associated with the STRs for August 1977.  A February 1982 report of medical history indicates broken bones, but the notes referenced a wrist fracture.  He continued to reference broken bones in subsequent reports of medical history, and the explanations, when present, variously reference a broken wrist, broken clavicle, broken hand, and broken nose.  An October 1994 report of medical history specifically notes the Veteran's report of a broken nose, but does not describe the circumstances of the break.  

An October 1986 service treatment note indicates severe symptomatic left septal deviation.  A follow-up in November 1986 finds nasal septal deviation with no evidence of obstruction, and no surgery indicated.  The note does not discuss a fracture.  The Veteran stated that he has not been treated for this condition since service.  

A VA examination was conducted in July 2015.  The examiner noted a history of a fractured nose in 1974.  X-rays resulted in an impression of no acute fracture or dislocation, but noted the presence of an old, healed posttraumatic deformity of the nasal bone with a tiny, 4 millimeter associated fracture fragment.  The examiner found that the result of the X-ray was an old healed fracture.  The examiner went on to state that while the Veteran was previously diagnosed with nasal septal deviation, no further care was needed, there were no sequelae, and no chronic disability pattern was established.  The examiner repeated the x-ray findings of an old healed posttraumatic deformity of the nasal bone, but stated that there was no pathology on clinical exam.  She concluded that the previous nasal fracture had healed, and no diagnosis was rendered.

Although the examiner indicated that there was no sequelae, she also noted a posttraumatic deformity of the nasal bone that she indicated was the result of a healed fracture.  These findings thus indicate that there is a residual of nasal fracture - specifically, the posttraumatic deformity of the nasal bone.  This residual may not, in the opinion of the examiner, currently be symptomatic, but it nonetheless is present.  

The Board recognizes that an in-service broken nose is not definitively demonstrated by the Veteran's service treatment records (STRs).  However, lay evidence does not necessarily lack credibility simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is competent to report his personal knowledge of the experience of being struck in the nose.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran has asserted that he did not receive full treatment, which may explain why it was not properly documented in his STRs.  While the fact that the Veteran did not specifically discuss his broken nose until the October 1994 report of medical history is troubling, the record reflects that throughout his military career the Veteran has been somewhat haphazard in his discussion of specific broken bones on his reports of medical history, at times omitting specific injuries that were reported at other points.  The Board notes that while the Veteran's STRs have not specifically asserted that his nose was broken in service, the discussion of his broken nose in his STRs has not contradicted the Veteran's current assertions.  Additionally, the competent medical evidence of the VA examination does find an old healed nasal fracture, and the examiner did not question the Veteran's report that it occurred in 1974, indicating that the medical evidence is consistent with the Veteran's assertions.  

The Board is required to afford the Veteran the benefit of the doubt when there is an approximate balance of positive and negative evidence regarding any material issue.  In this case, there is competent medical evidence of an old healed nasal fracture.  The Board finds that the evidence is in equipoise as to whether this nasal fracture occurred in service, as asserted by the Veteran, or in some other circumstance.  Affording the Veteran the benefit of the doubt, it is at least as likely as not that the nasal fracture occurred in service, and entitlement to service connection for posttraumatic deformity of the nasal bone, residual of a nasal fracture, is thus granted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for posttraumatic deformity of the nasal bone, residual of a nasal fracture, is granted.


REMAND

The Board recognizes the argument of the Veteran's representative that his service from 1986 to 2007 was full-time National Guard service under Title 10, and thus should be considered active duty.  The Veteran's Army National Guard Annual Statements indicate that from August 14, 1986 to September 30, 2007, his service was characterized as Army National Guard Active Duty under Title 32 USC, State Controlled.  According to VA regulations, full-time duty performed by members of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, constitutes active duty for training (ACDUTRA).  38 C.F.R. § 3.6(c)(3).  Therefore, the Veteran's claims arising out of this period relate to his ACDUTRA service.  He also had unspecified periods of inactive duty training (INACDUTRA) from September 17, 1977 through August 13, 1986.  Service connection may be granted when the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or disabled or died from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The VCAA notice previously sent to the Veteran does not discuss the specific requirements for claims arising out of ACDUTRA or INACDUTRA.  Upon remand, the AOJ should send the Veteran a VCAA notice letter that notifies the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claims based on ACDUTRA and/or INACDUTRA service.  

During the Veteran's July 2015 VA examination, the Veteran identified a Dr. P.T. as his primary care provider.  Records from Dr. P.T. have not been associated with the claims file.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in an attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  Upon remand, an attempt should be made to obtain these private treatment records.  

The July 2015 VA examination is inadequate.  As to the Veteran's claim for a sciatic nerve impairment manifested by left lower extremity weakness, the examiner found no signs or symptoms due to radiculopathy, and concluded that there was no sciatic nerve impairment manifested by left lower extremity pain and weakness.  This examination report does not consider the Veteran's competent report of pain and weakness of the left lower extremity, which is the basis for his claim.  Additionally, the Veteran's private chiropractic records show ongoing complaints of left leg pain, tingling, and numbness.  Specifically, a June 2014 private treatment note finds sciatica.  Another treatment note from that date finds neuroforaminal narrowing at L1, L2, and L4.  A diagnosis during the pendency of a claim, which in this case encompasses June 2014, is sufficient to meet the requirement for a current disability.  McClain v. Nicholson, 21 Vet. App. 319, 321-323.  Upon remand, another VA examination should be conducted that considers the Veteran's competent lay statements as well as his private treatment records.  

As to the right elbow disability, the examiner simultaneously finds that the Veteran does not have a current diagnosis because his epicondylitis had resolved with no residuals, and that his current right elbow pain is due to an unrelated episode of epicondylitis.  The examiner also noted a small exostosis that is consistent with the sequela of prior trauma or prior epicondylitis, which contradicts the previous finding of no residuals of epicondylitis.  The description of the Veteran's history of epicondylitis also appears inaccurate in that the examiner states it resolved in 2000, while the Veteran's STRs show treatment for right medial epicondylitis in August 2006.  Upon remand, a VA examination should be obtained that considers the full record, and clearly explains whether it is at least as likely as not that the Veteran's right elbow disability is caused by or related to service.  

Unfortunately, contradictions are also found in the examination as to Bell's palsy.  The examiner found that the Veteran does not currently suffer from Bell's palsy or the residuals thereof, including visible weakness of facial muscles or a line marked on the face.  She also found that it is less likely as not that a scar on the Veteran's face is related to his previously diagnosed Bell's palsy because there is no pathophysiological association.  However, at another point in the examination report, the examiner found that the Veteran does have a scar related to Bell's palsy or treatment thereof.  The Board also notes that in his hearing testimony, the Veteran clarified that he does not contend that he has a scar due to Bell's palsy, but rather that the Bell's palsy injured his facial muscles, which is manifested by a line on the left side of his face.  Upon remand, the VA examination should be obtained that provides a clear response.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2002) that advises the Veteran of the criteria for service connection based on any periods of ACDUTRA and INACDUTRA.  This notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  After obtaining the appropriate authorization, attempt to obtain records of the Veteran's treatment by Dr. P.T., who is identified in the Veteran's July 2015 VA examination.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  After completing all of the above, schedule the Veteran for a VA examination with an appropriate examiner who has not given an opinion in this matter before.  After reviewing the entire claims file and examining the Veteran, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sciatic nerve impairment manifested by left lower extremity pain and weakness was caused by service or otherwise related to any event therein?  If the examiner finds no sciatic nerve impairment at the time of the examination, he or she is requested to provide an opinion as to whether the sciatica diagnosed in a private treatment record from June 2014 was caused by or incurred in service.  The examiner is advised that an April 2002 service treatment record finds left sciatica, while another service treatment record from later that month finds left pseudo radiculopathy.  

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a chronic right elbow disability that is caused by service or otherwise related to any event therein?  The examiner is asked to address whether the July 2015 x-ray findings of small exostosis arising from the medial epicondyle is a residual of his 2006 right medial epicondylitis.  

iii) Is it at least as likely as not that the Veteran suffers from residuals of Bell's palsy incurred in or otherwise related to service?  The examiner is to specifically address the Veteran's contention that he currently suffers from visible weakness of the facial muscles resulting in a line or mark on his face, which he believes is a residual of Bell's palsy.    

Any opinion offered must be supported by a complete rationale.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


